AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  Wisconsin
                                                                      __________


                        Reinhard et all                        )
                             Plaintiff                         )
                                v.                             )      Case No. 19-cv-01732-NJ
                     JPW Industries, Inc.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         JPW Industries, Inc.                                                                                          .


Date:          11/26/2019                                                               /s/ Brian O. Watson
                                                                                         Attorney’s signature


                                                                                         Brian O. Watson WI SBN:1098661
                                                                                     Printed name and bar number

                                                                                Riley Safer Holmes & Cancila, LLP
                                                                                    70 W. Madison Suite 2900
                                                                                        Chicago, IL. 60602
                                                                                               Address

                                                                                      bwatson@rshc-law.com
                                                                                            E-mail address

                                                                                          (312) 471-8776
                                                                                          Telephone number

                                                                                          (312) 471-8701
                                                                                             FAX number




                        Case 2:19-cv-01732-NJ Filed 11/26/19 Page 1 of 1 Document 3
